            Case 2:19-cv-02446-KJN Document 29 Filed 01/07/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                      UNITED STATES DISTRICT COURT

 9                            FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    EUGENE RED PROTSMAN,                                 No. 2: 19-cv-2446 KJN P
12                         Plaintiff,
13              v.                                         ORDER
14    WARDEN, et al.,
15                         Defendants.
16

17             Plaintiff is a state prisoner, proceeding without counsel, with a civil rights action pursuant

18   to 42 U.S.C. § 1983. On August 14, 2020, the undersigned referred this action to the Post-

19   Screening ADR Project and stayed this action for 120 days. (ECF No. 20.) A settlement

20   conference is set for January 26, 2021, before Magistrate Judge Claire. (ECF No. 21.)

21             On January 4, 2021, plaintiff filed a motion requesting that the court assist him in

22   obtaining a video of his cell. (ECF No. 28.) This motion is docketed as a “motion to compel.”

23   (Id.) Plaintiff’s request for court assistance in obtaining a video of his cell is denied without

24   prejudice because this action is stayed.

25   ////

26   ////

27   ////

28   ////
                                                          1
        Case 2:19-cv-02446-KJN Document 29 Filed 01/07/21 Page 2 of 2


 1          Accordingly, IT IS HEREBY ORDERED that plaintiff’s motion for court assistance in

 2   obtaining a video of his cell (ECF No. 28), docketed as a “motion to compel,” is denied without

 3   prejudice.

 4   Dated: January 7, 2021

 5

 6
     Prot2446.ord(2)
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                      2
